Hon. John J. Pappalardo Village Attorney, Tuckahoe
This is in response to your letter concerning a possible land acquisition by the Village of Tuckahoe.
You state that the land is located within the village and was previously a private school which is now closed. You state further that the village is interested in acquiring the property with the eventual possibility of moving all village offices from the existing village hall to the newly acquired property; however, this would not take place, if at all, for a period of years and, in the intervening period, the board of trustees would desire to lease the building to one or more tenants.
You wish to know whether a village may acquire such real property although the proposed use would be for private rental to a third party as opposed to use by the village itself and, further, if such use is permitted, may the village lease the property solely to other governmental agencies or may the village lease to other third parties such as private business.
Village Law, § 1-102 (1), authorizes a village:
  "To take, purchase, hold, lease, sell and convey such real and personal property as the purposes of the corporation may require."
We interpret the phrase, "purposes of the corporation," to mean for a village purpose. According to your letter, it is possible the village may eventually move village offices to the property in question, but it is uncertain that the land will ever, in fact, be used for village purposes.
It is well settled that local governmental units, as creations of the State, can exercise only those powers delegated to them by the State (NY Const, art IX, §§ 1, 2; Municipal Home Rule Law, §§ 10, 11; Seaman
v Fedourich, 16 N.Y.2d 94 [1965]; Wells v Town of Salina, 119 N.Y. 280
[1890]).
In our opinion, the power of a village to acquire real property is limited to that which is needed for some village purpose and, therefore, the Village of Tuckahoe is precluded from acquiring real property when the proposed use would be for private rental to a third party as opposed to use by the village itself for a village purpose.
In view of the aforesaid, your second question becomes academic.